Exhibit 10.1

 

 

QAD Inc. 2016 STOCK INCENTIVE PROGRAM

PERFORMANCE SHARE AGREEMENT

 

This grant of performance shares (“PSUs”) is made by QAD Inc. (the “Company”) to
_____________________________ (the “Grantee”) as of the Grant Date set forth
below, pursuant to the QAD Inc. 2016 Stock Incentive Program (the “Program”) and
this Performance Share Agreement (the “Agreement”). The Program Administrators
administering the Program have selected Grantee to receive the following grant
of PSUs on the date specified in Section 1 (the “Grant Date”).

 

This grant of PSUs entitles Grantee to receive shares of Class A common stock of
QAD Inc. (the “Class A Common Stock”):

 

 

●

based upon the target number of shares of Class A Common Stock for which these
PSUs were granted (the “Target Number of Shares Subject to PSUs”),

 

●

on the terms and conditions of the Program and as set forth below, which Grantee
accepts and to which Grantee is bound by not rejecting the PSUs within thirty
(30) days of the Grant Date.

 

1.     PSUs Granted:

 

Grant Date

  Target Number of Shares Subject to PSUs  

 

2. Vesting Dates and Performance Conditions. The PSUs shall not vest in whole or
in part at any time prior to the Vesting Date for Tranche 1. The PSUs shall vest
in accordance with the Vesting Dates and satisfaction of the Performance
Objectives, as specified below. Subject to the level of satisfaction of the
Performance Objectives, as specified below, the PSUs will vest as to one-third
(1/3) of the Target Number of Shares Subject to PSUs per each tranche.

 

 

 

Vesting Dates

 

Tranche 1

 

Tranche 2

 

Tranche 3

 

   

 

On each Vesting Date, the number of shares of Class A Common Stock that will be
earned and vested will be based upon the level of satisfaction of the
Performance Objective, which for each Vesting Date is the trailing 3-year
compounded annual growth rate of the Company’s cloud subscription revenue
(“Cloud Subscription CAGR”) for the Company’s three most recent fiscal years
ended prior to the Vesting Date, as set forth in the Company’s audited financial
statements for such fiscal years. For the sake of clarity, for Tranche 1, the
Cloud Subscription CAGR measurement period is fiscal years 2018, 2019 and 2020;
for Tranche 2, the Cloud Subscription CAGR measurement period is fiscal years
2019, 2020 and 2021; and for Tranche 3, the Cloud Subscription CAGR measurement
period is fiscal years 2020, 2021 and 2022.

 

1

--------------------------------------------------------------------------------

 

 

The number of shares of Class A Common Stock that will be earned and vested on
each applicable Vesting Date will be a percentage of the portion of the Target
Number of Shares Subject to PSUs that are in the tranche for such Vesting Date
determined as follows:

 

 

 

Cloud Subscription CAGR

Percentage of Target Number of Shares Vesting

Less than 25%

0%

25%

50%

30%

100%

33%

150%

35% or more

200%

 

Percentage of Target Number of Shares Vesting for performance between such Cloud
Subscription CAGR performance levels above 25% and below 35% will be based upon
straight-line interpolation between the adjacent performance levels. For
example, at Cloud Subscription CAGR of 28% for a measurement period, the
Percentage of Target Number of Shares Vesting pertaining to such measurement
period would be 80% (50% + 3/5 x 50%), or at Cloud Subscription CAGR of 32%, the
corresponding Percentage of Target Number of Shares Vesting would be 133-1/3%
(100% + 2/3 x 50%). The number of shares of Class A Common Stock that will be
earned and vested on a Vesting Date cannot exceed 200% of the portion of the
Target Number of Shares Subject to PSUs in the tranche for the Vesting Date. No
fractional shares will be issued; the number of shares of Class A Common Stock
that will be earned and vested on a Vesting Date will be rounded down to the
nearest whole share.

 

Immediately upon each Vesting Date, the PSUs shall be converted to a number of
shares of Class A Common Stock based upon the level of satisfaction of the
applicable Performance Objective, and such shares of Class A Common Stock shall
be delivered to Grantee as soon as reasonably practicable as provided in Section
7, subject to the applicable tax withholding as provided in Section 6.

 

3. Termination of Service. If Grantee ceases to provide continuous service in a
role that is eligible to receive PSUs under the Program (as determined in the
sole and absolute discretion of the Program Administrators) to the Company or
any subsidiary (used herein as defined in the Program) prior to any Vesting
Date, the PSUs awarded pursuant to this Agreement will be immediately and
unconditionally forfeited and terminated, without any action required by Grantee
or the Company, to the extent that such PSUs have not vested in accordance with
Section 2 as of the date of such cessation of continuous service.

 

For purposes of this Section 3, Grantee’s service relationship shall be treated
as continuing intact while Grantee is an active employee of the Company or any
of its subsidiaries, or on a bona fide leave of absence from such employment, or
is serving on the board of directors of the Company or any of its subsidiaries,
or is actively providing services as an independent contractor of the Company or
any of its subsidiaries, in each case as determined in the sole and absolute
discretion of the Program Administrators.

 

2

--------------------------------------------------------------------------------

 

 

4. Rights as a Stockholder. Grantee, or a transferee of Grantee, shall have no
rights as a stockholder of the Company with respect to any shares of Class A
Common Stock underlying the PSUs until after the PSUs have vested and the shares
have been issued. No adjustment shall be made for ordinary or extraordinary
dividends (whether in currency, securities or other property), distributions, or
other rights (including, but not limited to, the right to vote) for which the
record date is prior to the date such shares of Class A Common Stock are issued,
except as provided in the Program.

 

5. Payment of Par Value. Grantee must pay to the Company an amount equal to the
aggregate par value of any newly issued shares of Class A Common Stock
deliverable to Grantee in accordance with the provisions of this Agreement.

 

6. Withholding Taxes. Upon the vesting of PSUs in accordance with the provisions
of this Agreement, Grantee shall be entitled to receive the applicable shares of
Class A Common Stock, less an amount of whole shares of Class A Common Stock
with a Fair Market Value (used herein as defined in the Program) on the Vesting
Date equal to the required withholding obligation taking into account all
applicable federal, state, local and foreign taxes, resulting in Grantee being
entitled to receive the net number of shares of Class A Common Stock after
withholding of shares for taxes. Notwithstanding the foregoing, prior to the
delivery of any shares of Class A Common Stock and at the sole and absolute
discretion of the Program Administrators, Grantee may make adequate arrangements
with the Company to pay the applicable withholding taxes with cash.

 

7. Delivery of Shares of Class A Common Stock. As soon as reasonably practicable
following each Vesting Date, but in no event later than the 15th day of the
third month following the later of the Company’s or the Grantee’s tax year end
of the year in which the Vesting Date occurs, the Company shall cause to be
delivered to Grantee the number of shares of Class A Common Stock (net of tax
withholding as provided in Section 6) deliverable to Grantee in accordance with
the provisions of this Agreement.

 

8. Advisements. Grantee shall be subject to and bound by the terms of this
Agreement and the Program. In addition, Grantee is hereby advised that the
following shall apply to the PSUs:

 

(a)     Grantee shall be provided a copy of the Program and shall be bound by
all of the terms and provisions thereof, including the terms and provisions
adopted after the date of this Agreement, but prior to the completion of the
vesting period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Program, the Program shall govern.

 

(b)     As of the date of this Agreement, the Agreement and the Program set
forth the entire understanding between Grantee and the Company regarding the
acquisition of shares of Class A Common Stock underlying the PSUs and supersede
all prior oral and written agreements pertaining to the PSUs.

 

3

--------------------------------------------------------------------------------

 

 

(c)     The Company and its subsidiaries hold certain personal information about
Grantee, including, but not limited to, Grantee's name, home address, telephone
number, date of birth, social security number or equivalent foreign
identification number, salary, nationality, job title and details of all PSUs or
other entitlement to shares of QAD common stock awarded, canceled, exercised,
vested, unvested or outstanding, including personal information that may
constitute sensitive personal data within the meaning of applicable law
(“Personal Data”). Personal Data includes, but is not limited to, the
information provided above and any changes thereto and other appropriate
personal and financial data about Grantee. The Company shall only process
Personal Data to support the processes associated with PSUs awarded to Grantee.
The Company and its subsidiaries may process any Personal Data and may transfer
any Personal Data outside the country in which Grantee is employed, including,
but not limited to, the United States. The legal persons for whom Personal Data
is intended include, but are not limited to, the Company, its subsidiaries and
its agents. Grantee is hereby informed that Grantee has the right to access and
make corrections to Grantee's Personal Data by applying to the Chief People
Officer of the Company or such person’s designees.

 

(d)     The Company reserves the right to amend or terminate the Program at any
time, and the award of these PSUs under the Program at one time does not in any
way obligate the Company or its subsidiaries to grant additional PSUs in any
future year or in any given amount. Grantee's participation in the Program is
voluntary. These PSUs and any future PSUs under the Program are wholly
discretionary in nature, the value of which do not form part of any normal or
expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy and end of
service payments, bonuses, long-service awards, pension and retirement benefits,
and similar payments, other than to the extent required by local law.

 

(e)     The future value of the shares of Class A Common Stock acquired by
Grantee under the Program is unknown and cannot be predicted with certainty and
no claim or entitlement to compensation or damages arises from the forfeiture of
the PSUs or termination of the Program or the diminution in value of any shares
of Class A Common Stock acquired by Grantee under the Program.

 

9. No Right to Continued Service. Neither these PSUs nor any terms contained in
this Agreement shall confer upon Grantee any express or implied right to be
retained in the service of the Company or any of its subsidiaries for any period
at all, nor restrict in any way the right of the Company or any such subsidiary,
which right is hereby expressly reserved, to terminate Grantee's service at any
time with or without cause. Any right that Grantee may have to receive delivery
of shares of Class A Common Stock under this Agreement is earned only by
continuing as an employee or other service provider of the Company or any of its
subsidiaries at the will of the Company or such subsidiary, and satisfaction of
any other applicable terms and conditions contained in this Agreement and the
Program, and not through the act of being hired, being granted these PSUs or
acquiring shares of Class A Common Stock hereunder.

 

4

--------------------------------------------------------------------------------

 

 

10. Compliance with Laws, Regulations and Program Rules. The award of these PSUs
to Grantee, the obligation of the Company to deliver shares of Class A Common
Stock hereunder and the sale or disposition of shares of Class A Common Stock
received pursuant to the vesting of such PSUs shall be subject to (a) all
applicable federal, state, local and foreign laws, rules and regulations, and
(b) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Company shall, in its sole
and absolute discretion, determine to be necessary or applicable. Moreover,
shares of Class A Common Stock shall not be delivered hereunder if such delivery
would be contrary to applicable law or the rules of any applicable stock
exchange. Receipt of shares under these PSUs shall be conditioned on Grantee’s
compliance with procedures established from time to time by the Program
Administrators, including, but not limited to, submission of such forms and
documents as the Program Administrators may require in their sole and absolute
discretion. The Target Number of Shares of Class A Common Stock subject to the
PSUs granted hereunder shall be adjusted as provided in the Program.

 

11. Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Program. In the event of a
conflict between the terms of the Program and the terms of this Agreement, the
terms of the Program shall prevail.

 

12. Notices. Any notice or other communication required or permitted hereunder
shall, if to the Company, be in accordance with the Program, and, if to Grantee,
be in writing and delivered in person or via email or by registered mail or
certified mail or overnight courier, addressed to Grantee at Grantee's last
known email address or physical address, as applicable, as set forth in the
Company’s records.

 

13. Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.

 

14. Applicable Law. This Agreement and these PSUs shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

15. Arbitration. Any dispute arising out of or in connection with this Agreement
and these PSUs shall be submitted to binding arbitration in Santa Barbara,
California before a single arbitrator in accordance with Article 17 of the
General Provisions of the Program and the Rules referenced therein, all of which
are incorporated herein by this reference.

 

16. Transferability of Agreement. This Agreement and these PSUs may not be sold,
transferred, pledged, assigned, encumbered or otherwise alienated by either
party hereto, other than by will or by the laws of descent and distribution.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Agreement as of the Grant Date.

 

 

 

 

 

QAD INC.

 

     

 

 

 

 

 

By:

/s/ Daniel Lender

 

 

 

Daniel Lender

 

 

 

Chief Financial Officer 

 

 

5